Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/19/2021 has been entered.
As per instant Amendment, Claims 1-19 have been amended; claim 20 has been canceled. No new claims have been added.
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Frederick D. Kim (Reg. No. 38,513) on January 26th, onference, Mr. Frederick has agreed and authorized the Examiner to amend claims 1, 3, 9-10, 13 and 17-18 and to cancel claim 8. 
Claims
Replacing claims 1, 3, 8-10, 13 and 17-18 as following:
1. (Currently Amended) A computer-implemented method of authorizing a user’s mobile device to log into a user account on an application server based on a network identification (ID) for the mobile device when the mobile device is connected to a wireless local area network (WLAN) that is separate from a cellular network, the method comprising:
receiving a request for authorization credentials from the application server via the WLAN;
in response to receiving the request, causing a default port to be opened on the mobile device and determining that the default port opened on is bound to the WLAN;
in response to the determining, directing the mobile device to transmit one or more data packets to a mobile device identification server via the cellular network and not via the WLAN, wherein the network ID for the mobile device is determined using information included in the one or more data packets;
receiving the network ID for the mobile device from the mobile device identification server;
transmitting the network ID for the mobile device received from the mobile device identification server to the application server; and

wherein the authorization is generated by the application server based on the network ID for the mobile device.
3. (Currently Amended) The computer-implemented method of claim 1, wherein the network ID for the mobile device is determined by the mobile device identification server from the information included in the one or more data packets when the default port opened on the mobile device is identified as not being bound to the cellular network.
8.  (Cancelled)
9. (Currently Amended) The computer-implemented method of claim [[8]] 1, wherein determining that the default port is bound to the WLAN comprises querying an operating system (OS) of the mobile device for a name of a network interface to which the default port is bound.
10. (Currently Amended) The computer-implemented method of claim 1, wherein directing the mobile device to transmit the one or more data packets to the mobile device identification server via the cellular network requires first completing the following steps of:
causing a verification port to be opened on the mobile device; and
causing the verification port to be bound to a network interface of the mobile device that is associated with the cellular network.

receiving at a mobile device identification server, one or more data packets from the mobile device via the cellular network;
determining by the mobile device identification server, the network ID for the mobile device using information included in the one or more data packets; and
transmitting by the mobile device identification server, the network ID for the mobile device to an application installed on the mobile device,
wherein the application installed on the mobile device causes a default port to be opened on the mobile device and determines that the default port opened on the mobile device is bound to the WLAN and, in response to the determining, directs the mobile device to transmit the one or more data packets to the mobile device identification server via the cellular network and not via the WLAN, and
wherein the application installed on the mobile device transmits the received network ID for the mobile device to the application server via the WLAN, and based on the network ID for the mobile device, the application server generates an authorization for the mobile device to log into the user account and transmits the authorization to the mobile device via the WLAN.
17. (Currently Amended) A computer-implemented method of authorizing a user’s mobile device to log into a user account on an application server based on a network 
receiving at a mobile device identification server, one or more data packets from the mobile device via the cellular network;
redirecting by the mobile device identification server, the one or more data packets to a provider of the cellular network;
receiving at the mobile device identification server, the network ID for the mobile device from the provider of the cellular network; and
transmitting by the mobile device identification server, to the mobile device, the network ID for the mobile device via the cellular network,
wherein an application installed on the mobile device causes a default port to be opened on the mobile device and determines that the default port opened on the mobile device is bound to the WLAN and, in response to the determining, directs the mobile device to transmit the one or more data packets to the mobile device identification server via the cellular network and not via the WLAN, and
wherein the application installed on the mobile device transmits the received network ID for the mobile device to the application server via the WLAN, and based on the network ID for the mobile device, the application server generates an authorization for the mobile device to log into the user account and transmits the authorization to the mobile device via the WLAN.

the mobile device identification server in response to receiving the one or more redirected data packets.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/30/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments 
Applicants’ arguments, see pages 8-13 in Remarks, filed on 01/19/2021, with respect to claims 1-20 are rejected under 35 U.S.C.103 (a) as being unpatentable over Salowey (US 2007/0220598), in view of Mizrah (US 2008/0098464), in view of Ahmavaara (US 2016/0100331), in view of Gnuschke (US 2006/0105810), in view of Tanabe (US 2011/0177812) and further in view of Shitama (US 2002/009985) and combination of other prior arts, have been fully considered and with the newly amended features, the arguments are persuasive. Accordingly, these rejections have been withdrawn.
Allowable Subject Matter
Claims 1-7 and 9-19 are allowed 
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-7 and 9-19, the closest prior arts, Salowey (US 2007/0220598), in view of Mizrah (US 2008/0098464), in view of Ahmavaara (US 2016/0100331), in view of Gnuschke (US 2006/0105810) and further in view of Shitama (US 2002/009985), alone or in combination fails to anticipate or render obvious the claim invention.  
Salowey (prior art of record) discloses a computer-implemented method of authorizing a user activity on a mobile device; receiving a request for authorization credentials for access to an application server with the mobile device, wherein the request is received via a network connection to a wireless local area network; in response to receiving the request, identifying that the mobile device has a default network connection to the wireless local area network and directing data traffic from the mobile device to a mobile device identification server via a cellular network connection in a cellular network and not via the wireless local area network.
Mizrah (prior art of record) discloses receiving an authorization notification via the cellular network connection in the cellular network, wherein the authorization notification is generated by the mobile device identification server based on a network identification (ID) determined for the mobile device from information included in the data traffic.
Ahmavaara (prior art of record) Ahmavaara discloses wherein the mobile device identification server determines the network ID for the mobile device based on an Internet Protocol address included in the data traffic.
 discloses receiving a token from a provider of the cellular network connection via the cellular network connection; and transmitting the token to the mobile device identification server.
Shitama (prior art of record) discloses causing a verification port to be opened on the mobile device; and causing the verification port to be bound to a network interface of the mobile device that is associated with the cellular network connection.
However, none of Salowey, Mizrah, Gnuschke, Ahmavaara and Shitama teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, 1, 13 and 17.  For example, none of the cited prior art teaches or suggest the steps of authorizing a user’s mobile device to log into a user account on an application server based on a network identification (ID) for the mobile device when the mobile device is connected to a wireless local area network (WLAN) that is separate from a cellular network; causing a default port to be opened on the mobile device and determining that the default port opened on the mobile device is bound to the WLAN; determining by, directing the mobile device to transmit one or more data packets to a mobile device identification server via the cellular network and not via the WLAN, wherein the network ID for the mobile device is determined using information included in the one or more data packets; receiving the network ID for the mobile device from the mobile device identification server; transmitting the network ID for the mobile device received from the mobile device identification server to the application server; and receiving an authorization to log into the user account from the application server via the WLAN. 

Claims 2-7, 9-12, 14-16 and 18-19 are directly or indirectly dependent upon claims 1, 13 and 17 therefore, they are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHIT K SARKER whose telephone number is (571)270-7907.  The examiner can normally be reached on M-F 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANCHIT K SARKER/Examiner, Art Unit 2495                                                                                                                                                                                                        

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495